Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A), This application contains claims directed to different configurations from the manifold pipe:
 Species A1: the manifold pips is a single manifold pipe as cited in paragraph [0027]   (appears to be claim 2); 
Species A2: the manifold pips is a plurality of manifold pipes arranged… in al length direction…  as cited in paragraph [0028]   (appears to be claim 3); and
Species A3: the manifold pips is a plurality of manifold pipes arranged… in a width direction…  as cited in paragraph [0029]   (appears to be claim 4). 
(B). This application contains claims directed to different configurations from the orifices:
 Species B1: the orifices…comprise either a plurality of small holes… as cited in paragraph [0032]  (appears to be claim 5); and
Species B2: : the orifices…are formed in a throttle member… as cited in paragraph [0039]  (appears to be claim 8). 
 (C), This application contains claims directed to different configurations from the supporting member:
 Species C1: the supporting member constitutes the throttle member as cited in paragraph [0044] (appears to be claim 11); and
Species C2: the supporting member includes a porous body… as cited in paragraph [0046] (appears to be claim 12). 
(D). This application contains claims directed to different configurations from the holding means:
Species D1: the holding means constitutes a treatment roller… as cited in paragraph [0049] (appears to be claim 14); 
Species D2: the holding means constitutes any one of a conveyor…a table …, and a hand of a robot arm… as cited in paragraph [0052] (appears to be claim 15); 
and
Species D3: the holding means serves also as a counter electrode as cited in paragraph [0053] (appears to be claim 16).
 Applicant is required, in reply to this action, to elect a single species (A1 or A2 or A3 AND B1 or B2 AND C1 or C2 AND D1 or D2 or D3) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1 and 10. 
Furthermore, if applicants elect Species B1, applicants are required to further elect the following species
This application also contains claims directed to the different arrangement of  the orifices in the manifold pipe:
Species B1-1: either…small holes or …slits constituting the orifices is formed directly in the manifold pipe as cited in paragraph [0033] (appears to be claim 6); and 
Species B1-2  the orifices …comprise a large number of …holes…disposed in the manifold pipe as cited in paragraph [0037] (appears to be claim 7).
Applicant is required, in reply to this action, to elect a single species (B1-1 or B1-2) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 5. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795